ORDER
PER CURIAM.
James Byrne (Byrne) appeals from the judgment finding in favor of American Realty On-Line, LLC (American Realty) for conversion and dismissing Byrne’s counterclaim for breach of contract and for quantum meruit. On appeal, Byrne argues the trial court erred and abused its discretion (1) in allowing Judge Carol Blackwell to be assigned to the case in violation of Rule 51.05, (2) in dismissing his counterclaim for breach of contract and quantum meruit, (3) in finding in favor of American Realty on its claim for conversion, (4) in failing to require American Realty to mitigate its damages, and (5) in admitting American Realty’s exhibits as proof of ownership and value of the computer equipment and software. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).